Franklin App. No. 10AP-361, 2011-Ohio-1189. This cause is pending before the court as a discretionary appeal and claimed appeal of right.
Upon review of the notice of appeal and memorandum in support of jurisdiction, it is evident that Douglas J. Raymond has not filed a timely motion for admission pro hac vice pursuant to S.Ct.Prae.R. 1.2. Therefore, it is ordered by the court, sua sponte, that Douglas J. Raymond is stricken from the notice of appeal and memorandum in support of jurisdiction for failure to comply with S.CtPrac.R. 1.2 and Gov.Bar R. XII(2)(A)(6)(a)-(e).